—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 16, 1997, which reduced claimant’s weekly unemployment, insurance benefit rate to zero.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board reducing claimant’s benefit rate to zero. The record establishes that claimant received a monthly pension which had been fully funded by the employer. Consequently, claimant’s unemployment insurance benefits were properly reduced by the amount of her pension benefits (see, Labor Law § 600 [7]; Matter of Levin [Sweeney], 244 AD2d 642).
Mikoll, J. P., Mercure, White, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.